 Case 1:20-cv-00524-PLM-RSK ECF No. 12 filed 07/07/20 PageID.35 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

ELLIOT PILTON,
                        Plaintiff,                 Case No. 1:20-cv-524

v.                                                 Honorable Paul L. Maloney

HEIDI WASHINGTON et al.,
                        Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE for

failure to state a claim upon which the relief he seeks may be granted pursuant to 28 U.S.C.

§ 1915A and 42 U.S.C. § 1997e(c).



Dated:   July 7, 2020                              /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
